DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Elena Polovnikova on 02/24/2022.
The application has been amended as follows: 
Claims:
1. (Currently Amended): A method of separating and analyzing a fluid sample within a sample analysis cartridge, the method comprising:

moving the fluid sample from the inlet chamber to a conduit using a pump;
separating the fluid sample into at least first and second segments using a first junction within the conduit, wherein the first junction within the conduit splits , wherein the first sensor region comprises a first sensor, and the second sensor region comprises a second sensor;
moving the first segment of the fluid sample into the first conduit using a first flow restrictor and moving the second segment of the fluid sample into the second conduit, the first flow restrictor being within the second conduit, 
operating the pump to mix, independently, the first segment of the fluid sample with a first reagent in the first conduit and mixing the second segment of the fluid sample with a second reagent in the second conduit; 
independently, positioning the first segment of the fluid sample comprising the first reagent over the first sensor region located within the first conduit, and positioning the second segment of the fluid sample comprising the second reagent over the second sensor region located within the second conduit; and,
independently, beginning analysis of the first segment of the fluid sample positioned over the first sensor region in the first conduit, and beginning analysis of the second segment of the fluid sample positioned over the second sensor region in the second conduit.


Allowable Subject Matter
Claims 1-19 & 21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method of separating and analyzing a fluid sample within a sample analysis cartridge as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Miller et al. (US 7723099) & Ghai et al. (US 2007/0077613).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed method of separating and analyzing a fluid sample within a sample analysis cartridge, the method comprising: receiving a fluid sample in an inlet chamber of the sample analysis cartridge; moving the fluid sample from the inlet chamber to a conduit using a pump; separating the fluid sample into at least first and second segments using a first junction within the conduit, wherein the first junction within the conduit splits the conduit into a first conduit comprising a first sensor region and a second conduit comprising a second sensor region, wherein the first sensor region comprises a first sensor, and the second sensor region comprises a second sensor; moving the first segment of the fluid sample into the first conduit using a first flow restrictor and moving the second segment of the fluid sample into the second conduit, the first flow restrictor being within the second conduit, operating the pump to mix, independently, the first segment of the fluid sample with a first reagent in the first conduit and mixing the second segment of the fluid sample with a second reagent in the second conduit; independently, positioning the first segment of the fluid sample comprising the first reagent over the first sensor region located within the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798